

117 HR 4333 IH: To amend the Internal Revenue Code of 1986 is amended to allow a deduction for investment advisory expenses of certain funeral and cemetery trusts during suspension of miscellaneous itemized deductions.
U.S. House of Representatives
2021-07-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4333IN THE HOUSE OF REPRESENTATIVESJuly 1, 2021Ms. Sánchez (for herself and Mr. Ferguson) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 is amended to allow a deduction for investment advisory expenses of certain funeral and cemetery trusts during suspension of miscellaneous itemized deductions.1.Deduction for investment advisory expenses of certain funeral and cemetery trusts allowed during suspension of miscellaneous itemized deductions(a)In generalSection 67(g) of the Internal Revenue Code of 1986 is amended—(1)by striking Notwithstanding and inserting the following: (1)In generalNotwithstanding, and(2)by adding at the end the following new paragraph:(2)Deduction for investment advisory expenses of certain funeral and cemetery trusts allowed during suspensionIn the case of any qualified funeral trust (as defined in section 685(b)) or cemetery perpetual care fund (described in section 642(i) and meeting the requirements of paragraphs (1) and (2) thereof), subsection (a) and paragraph (1) of this subsection shall not apply to any deduction allowed for investment advisory expenses for a taxable year beginning after December 31, 2020, and before January 1, 2027..(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2020.